Title: From George Washington to John Gibson, 6 September 1781
From: Washington, George
To: Gibson, John


                  
                     sir
                     Head of Elk 6th Septemr 1781
                  
                  Colo. Broadhead having been Directed, in my Letter to him of this Date, to resign his Comand at Fort Pitt, during the Dependance of his Trial on sundry accusations bro’t against him whilst in Comand—You will immediately on the Receipt of this assume the like Comand at the Post of Fort Pitt & its Dependances as has been committed to Colo. Broadhead.
                  Mr Fowler, who appears to have been a Principal in the accussation bro’t against Colo. Broadhead, insistg that he has a Right in this Instance to act as Judge Advocate, from his havg been in that Capacity for some Time past—you will—from the Manifest Impropriety in this Case—direct, that Mr Fowler do not appear nor act as D. Advocate in takg the Depositions necessary in this Trial, nor in any other Way in the present Case as Judge Advocate—And you will appoint some person whom you shall think proper, to act in such manner as directed in my Former Letters on this occasion—In this Way I hope to have this disagreable Dispute speedily issued.  I am &ca
                  
                     G.W.
                  
               